 Case: 1:16-cv-08637 Document #: 4345 Filed: 02/26/21 Page 1 of 3 PageID #:292838




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


IN RE BROILER CHICKEN ANTITRUST                      Civil Action No. 1:16-cv-08637
LITIGATION                                           Judge Thomas M. Durkin

This Document Relates To:
                                                     UNOPPOSED MOTION TO CORRECT
Independent Purchasing Cooperative, Inc. v.          BY INTERLINEATION AMENDED
Koch Foods Inc., et al.., 20-cv-02013                CONSOLIDATED DAP COMPLAINT
                                                     DUE TO SCRIVENER’S ERROR



       Plaintiff Independent Purchasing Cooperative, Inc. (“IPC”) hereby files this unopposed

motion to correct, by interlineation, a scrivener’s error in the Direct Action Plaintiffs’ Amended

Consolidated Complaint [ECF 4243, 4244]. In support of this Motion, IPC states as follows:

       1.      On July 24, 2020, IPC filed its currently operative complaint [ECF 3717] which

names as Defendants, among others, Amick Farms, LLC (“Amick”) and Case Foods, Inc., Case

Farms, LLC, and Case Farms Processing, Inc. (collectively, “Case Foods”).

       2.      However, due to a scrivener’s error in the Direct Action Plaintiffs’ later-filed

administrative Amended Consolidated Complaint, the names of those two Defendant groups

(Amick and Case) were inadvertently excluded from the portion of the summary chart in

Section II of the Amended Consolidated DAP Complaint which lists the relevant Defendant

groups sued by IPC.

       3.      Although the Amended Consolidated DAP Complaint is not IPC’s operative

complaint and exists for administrative purposes, IPC hereby moves, in an abundance of

caution and for the sake of clarity, to correct by interlineation that portion of the Section II chart

relating to IPC, which appears on page 36 of the Amended Consolidated DAP Complaint, as
 Case: 1:16-cv-08637 Document #: 4345 Filed: 02/26/21 Page 2 of 3 PageID #:292839




follows (where the previously-omitted Defendant names to be added to the text by

interlineation appear below in red and underlined):


                  Operative
                 Complaint           Named
                                                         Named Co-
   Plaintiff     (Reference      Defendants (Not
                                                       Conspirators (if       Causes of Action
    Name         is to Sealed      Previously
                                                            any)
                  Version, if      Dismissed)
                 applicable)
Independent      ECF 3717       Agri Stats;        Allen Harim;            Count I (Sherman Act
Purchasing                      Amick; Case;       Fieldale                Claim for all
Cooperative,                    Claxton; Foster                            Anticompetitive
Inc.                            Farms; George’s;                           Conduct)
                                Harrison; House of
                                Raeford; Keystone
                                Foods; Koch; Mar-
                                Jac; Mountaire;
                                O.K. Foods; Peco;
                                Perdue; Pilgrim’s
                                Pride; Sanderson;
                                Simmons; Tyson;
                                Wayne

       4.       Defendants Amick and Case will not be prejudiced by the relief sought herein,

and correcting this scrivener’s error does not impact any other party in the case.

       5.       Undersigned counsel has conferred by telephone with counsel for Amick and

for Case regarding this motion, and their counsel have stated that they do not oppose the relief

sought herein, but reserve all rights and defenses with respect to IPC’s claims.

       WHEREFORE, Plaintiff IPC respectfully requests that the Court order that page 36 of

the Amended Consolidated DAP Complaint be amended by interlineation to include Amick and

Case in the list of Defendants sued by IPC, that the Amended Consolidated DAP Complaint be

deemed to be so revised by the granting of this Motion, and that the Court order such other and

further relief as it deems just and appropriate under the circumstances.


                                                 2
Case: 1:16-cv-08637 Document #: 4345 Filed: 02/26/21 Page 3 of 3 PageID #:292840




      Dated: February 26, 2021                Respectfully submitted,

                                              /s/_Jay B. Shapiro________________
                                              Jay B. Shapiro
                                              Abigail G. Corbett
                                              Samuel O. Patmore
                                              Carlos J. Canino
                                              STEARNS WEAVER MILLER WEISSLER
                                              ALHADEFF & SITTERSON, P.A.
                                              150 West Flagler Street, Suite 2200
                                              Miami, Florida 33130
                                              Tel: 305.789.3200
                                              Fax: 305.789.3395
                                              Email: jshapiro@stearnsweaver.com
                                                      spatmore@stearnsweaver.com
                                                      ccanino@stearnsweaver.com
                                                      acorbett@stearnsweaver.com

                                              Marvin A. Miller
                                              Andrew Szot
                                              MILLER LAW LLC
                                              115 S. LaSalle Street, Suite 2910
                                              Chicago, IL 60603
                                              Tel: 312.332.3400
                                              Fax: 312.676.2676
                                              Email: mmiller@millerlawllc.com
                                                     aszot@millerlawllc.com

                                              Counsel for Independent Purchasing Cooperative,
                                              Inc.


                                CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2021, a true and correct copy of the foregoing was

served on all counsel of record via the ECF document filing system for the United States

District Court for the Northern District of Illinois.

                                               By: /s/ Jay B. Shapiro
                                                   Jay B. Shapiro




                                                 3
